Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Phil Warn on February 25, 2021.
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) A carbon fiber sheet molding composition, comprising:
	from about 35% to 65% by weight of a sheet molding composition (SMC) filled with about 45% to 55% by weight of carbon fiber comprising about a 50/50 mixture of epoxy [[11]] sized carbon fiber and vinyl ester [[72]] sized carbon fiber for providing the carbon fiber sheet molding composition with predetermined mechanical properties, wherein the predetermined properties include flexural strength of about 350 to 500 Mpa, flexural modulus of about 25 to 30 Gpa, and a tensile strength of at least 275 Mpa.

	Written descriptive support for this amendment is found at Paragraphs [0018] and [0041], of applicants’ published application, i.e., US PG PUB 2019/0225759.

Claim 2 is cancelled as follows:
2.	(Cancelled).

Claim 3 is amended as follows:
3.	(Currently Amended) The carbon fiber sheet molding composition of claim [[2]] 1, wherein the flexural strength includes at least 460 Mpa to 500 Mpa [[and a tensile strength is at least 275 Mpa]].

	Written descriptive support for this amendment is found at Paragraph [0041], of applicants’ published application, i.e., US PG PUB 2019/0225759.

Claim 4 is amended as follows:
4.	(Currently Amended) The carbon fiber sheet molding composition of claim 1, wherein the predetermined mechanical properties also include tensile modulus of about 32 to 40 Gpa [[and tensile strength of about 200 to 325 Mpa]].

	Written descriptive support for this amendment is found at Paragraph [0041], of applicants’ published application, i.e., US PG PUB 2019/0225759.

Claim 6 is cancelled as follows:
6.	(Cancelled).

Claim 10 is cancelled as follows:
10.	(Cancelled).

Claim 16 is amended as follows:
16.	(Currently Amended) A carbon fiber sheet molding composition, comprising:
	from about 45% to 55% by weight of a sheet molding composition (SMC) filled with about 55% to 45% by weight of a carbon fiber[[from about 55% to 45% by weight]], said carbon fiber comprising about a 50/50 mixture of epoxy [[11]] sized carbon fiber and vinyl ester [[72]] sized carbon fiber for providing the carbon fiber sheet molding composition with predetermined mechanical properties, wherein the predetermined mechanical properties include a flexural strength of at least about 460 Mpa, a flexural modulus of about 25 to 30 Gpa, and a tensile strength of at least about 275 Mpa.

	Written descriptive support for this amendment is found at Paragraphs [0018] and [0041], of applicants’ published application, i.e., US PG PUB 2019/0225759.


Claim 19 is amended as follows:
19.	(Currently Amended) A carbon fiber sheet molding composition, comprising:
	from about 40% to 60% by weight of a [[resin]] sheet molding composition (SMC) filled with about 60% to 40% by weight of a carbon fiber [[from about 60% to 40% by weight of the carbon sheet molding composition]], said carbon fiber comprising a mixture of from about 20% to 30% by weight of epoxy [[11]] sized carbon fiber and from about 20% to 30% by weight of vinyl ester [[72]] sized carbon fiber for providing the carbon fiber sheet molding composition with predetermined mechanical properties, wherein the predetermined mechanical properties include a flexural strength of at least about 460 Mpa and a tensile strength of at least about 275 Mpa.
Written descriptive support for this amendment is found at Paragraphs [0018] and [0041], of applicants’ published application, i.e., US PG PUB 2019/0225759.


Claim 20 is cancelled as follows:
20.	(Cancelled).  

3.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depends on claim 1; reads as “The carbon fiber sheet molding composition of claim 1”.
Claim 4 becomes Claim 3, which depends on claim 1; reads as “The carbon fiber sheet molding composition of claim 1”.
Claim 5 becomes Claim 4, which depends on claim 1; reads as “The carbon fiber sheet molding composition of claim 1”.
Claim 7 becomes Claim 5, which depends on claim 1; reads as “The carbon fiber sheet molding composition of claim 1”. 
Claim 8 becomes Claim 6, which depends on claim 1; reads as “The carbon fiber sheet molding composition of claim 1”.
Claim 9 becomes Claim 7, which depends on claim 6; reads as “The carbon fiber sheet molding composition of claim 6”.
Claim 11 becomes Claim 8, which depends on claim 1; reads as “The carbon fiber sheet molding composition of claim 1”.

Claim 14 becomes Claim 10, which depends on claim 1; reads as “The carbon fiber sheet molding composition of claim 1”.
Claim 15 becomes Claim 11, which depends on claim 1; reads as “The carbon fiber sheet molding composition of claim 1”.
Claim 16 becomes Claim 12.
Claim 17 becomes Claim 13, which depends on claim 12; reads as “The carbon fiber sheet molding composition of claim 12”.
Claim 18 becomes Claim 14, which depends on claim 12; reads as “The carbon fiber sheet molding composition of claim 12”.
Claim 19 becomes Claim 15.

Reasons for Allowance
4.	Independent Claims 1 and 16 were amended to include the limitation “said carbon fiber comprising about a 50/50 mixture of epoxy sized carbon fiber and vinyl ester sized carbon fiber” which is supported at Paragraphs [0017], [0024], and [0026], of applicants’ published application, i.e., US PG PUB 2019/0225759.
	Thus, no new matter is present.
	See Claim Amendment filed 12/07/2020.
5.	The claim objection set forth in Paragraph 2 of the Office action mailed 08/06/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 1, 8, 11, 16, and 18-19, to correct their informalities. 

	See also Pages 6 and 7 of Applicants’ Remarks filed 12/07/2020. 
6. 	The 112, 2nd paragraph rejection set forth in Paragraph 3 of the Office action mailed 08/06/2020 is no longer applicable and thus, withdrawn because the applicants amended Claims 1, 3, 5, 7-11, 16, and 19, to provide the same with clarity, and cancelled Claim 6.
	See Claim Amendment and Pages 7-9 of Applicants’ Remarks filed 12/07/2020.
	See also Examiner’s Amendment dated 02/25/2021.
7.	The 112, 4th paragraph rejection set forth in Paragraph 4 of the Office action mailed 08/06/2020 is no longer applicable and thus, withdrawn because the applicants cancelled Claim 13.
	See Claim Amendment filed 12/07/2020.
	See also Page 9 of Applicants’ Remarks filed 12/07/2020.
8.	The present claims are allowable over the prior art references of record, namely, Harney (US 2013/02482411), Hartman (WO 2016/057735; utilized US 2017/0305075 as its Equivalent), Haveman et al. (WO 2012/164020; utilized US 2015/0034243 as its Equivalent), Baker et al. (US 2005/0281998), and Sugiura et al. (US 2004/0197565). 
9.	Upon further consideration in light of applicants’ arguments provided at Pages 10-22 of their Remarks filed 12/07/2020 together with Examiner’s Amendment dated 02/25/2021, the 103 rejections set forth in Paragraphs 5-8 of the Office action mailed 08/06/2020 are no longer applicable and thus, withdrawn.  Specifically, none of these references cited individually or in combination teaches or would have suggested the claimed specific carbon fiber sheet molding 

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 03/26/2019.